Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, and 16-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by
 Goodman et al. (US 7,254,569-B2).

Regarding claim 1:
Goodman teaches a method for autofilling an electronic form, the method comprising; identifying an element of an electronic form; (Goodman figure 9, and  “At 930, the assignments of data entries to form fields can be determined based at least in part on one or more constraints. […]  However, failing them can lead to a severe penalty. Instead of determining the assignment of each form field independently of the other form fields, whether neighboring or not, a maximized joint probability can be computed at 940 to determine the overall probability of the assignments. Many different sets of assignments can be made, and the respective probabilities of each assignment within a set of assignments given the other assignments within that set can be multiplied out altogether. The set of assignments having the highest joint probability can be selected and utilized to autofill a web-based form.”) 
determining a value for the identified element of the electronic form; automatically filling the identified element with the determined value using an autofill application; (Goodman, in column 7 lines 7-20, recites in part “Referring now to FIG. 1, there is a high level block diagram of an intelligent autofill system 100 that facilitates automatically entering data into form fields on a webpage. The system 100 comprises a machine learning component 110 that can learn what input, such as name (first and last names), […] and/or any other data, corresponds to which fields on any given web form. The machine learning component 110 can learn to predict an output value given a set of inputs—also referred to as training data.”)
 receiving user input on the determined value to produce a corrected value for the identified element; (Goodman, in col 2 lines 1-7 recites in part “According to one approach, the system and method can utilize one or more databases of information about the user and learn which fields map to which database entries (or items). In particular, a database of field information can be generated in part by observing and collecting user input via an instrumented tool or toolbar.”  Thus observing collected user input is equivalent to receiving user input on the determined value to produce a corrected value for the identified element.)  
determining whether the corrected value for the element is identifiable (Goodman, in column 15 lines 8 to 16, recites in part “However, the autofill system can also be customized according to the user. In particular, the mapping from database fields to form values may be personalized. For instance, it can be observed that on a particular page, a user rejects our suggested automatic entry, and enters data manually.” Where observing a user rejecting a suggested automatic entry is equivalent to identifying that the corrected value for the element is identifiable.)
and when the correct value is identifiable that the identified element was misidentified; (Goodman, column 15 lines 43-48, recites in part “As a user manually enters data on a form, we may observe what the user enters, and try to determine either other mappings of input fields to database fields consistent with his entries, or a different entry in the database. For instance, the system may enter the user's home address, but then observe him entering data consistent with his business address.”  In the given example if the user corrects the home address with the user’s business address then the system can learn that the element (the data field) was misidentified.)
and training the autofill application using the training example.  (Goodman, in column 15 lines 49-53, recites in part “Alternatively, the system can observe the user enter data consistent with an entry in his contacts list. In this case, new automatic field entries based on the best ranked consistent entries can be made.”  Thus since new automatic field entries are made based on observing the user input this is equivalent to training the autofill application using the training example).
	Regarding claim 10,
	Claim 10 is directed to an autofill system configured substantially identically to those recited in claim 1. Therefore the rejection to claim 1 apply equally here.
 	In addition, for claim 10, Goodman discloses the additional limitations of a system for autofilling forms, comprising: at least one processor; and a memory storage device including instructions that, when executed by the processor, cause the at least one processor to perform a method, (Goodman col 18, lines 6-10 and 45-47 recite “With reference to FIG. 11, an exemplary environment 1110 for implementing various aspects of the invention includes a computer 1112. The computer 1112 includes a processing unit 1114, a system memory 1116, and a system bus 1118…..computer 1112 also includes removable/nonremovable, volatile/nonvolatile computer storage media. FIG. 11 illustrates, for example a disk storage 1124.”).
Regarding claim 17,
	Claim 17 is directed to an autofill system configured substantially identical to those recited in claim 1. Therefore the rejection to claim 1 applies equally here.
	In addition, Goodman discloses the additional limitations of computer-readable storage media storing instructions that, when executed by at least one processor, cause the at least one processor to perform a method, (Goodman in claim 1 recites in part “Computer-executable instructions for performing a method that facilitates automatic data entry of forms, the computer-executable instructions stored on one or more computer readable media, the method comprising:”).
Regarding claim 16, 
Goodman teaches the system of claim 10, wherein the autofill application is trained using a learning algorithm (Goodman, in column 1, lines 56-59 recites in part “More specifically, the invention provides for a system and/or methodology that can employ machine learning techniques to automatically fill (autofill) one or more fields across a diverse array of web forms.” Where machine learning is equivalent to a learning algorithm).
	Regarding claim 18,
	Claim 18 is directed to an autofill system substantially identical to those recited in claim 16.  Therefore, the rejection to claim 16 applies equal here.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6, 9, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman as applied in claim 1, and in further view of Singh et al. (US 20110249905 A1).
Regarding claim 2,
Goodman teaches the method of Claim 1 as shown above in the discussion of claim 1, they have not been shown to teach wherein identifying the element of the electronic form comprises identifying the element based on known patterns of the electronic form.
Singh, in the same field of autofill applications and extracting data from images, teaches wherein identifying the element of the electronic form comprises identifying the element based on known patterns of the electronic form. (Singh, in paragraph 144, recites in part “System 530 is an image identification system. The image identification system 530 looks for point and line features. The preferred implementation performs image layout analysis using two image properties, the point of intersection of lines and edge points, of text paragraphs. Every unique representation of points is referred as a unique class in the system and represents a unique point pattern in the system database.”  Where the “unique point pattern in the system database” is a known pattern, and where the “image layout” is equivalent to an electronic form.)
It would have been obvious to anyone of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Goodman with the teachings of Singh since identifying elements in an electronic form from known patterns is an inherit part of an autofill system and it is further important to be reasonably sure of identifying them correctly, thus this combination would be motivated by the need for correctness in operation of the autofill system when working with low quality documents (paragraph 0308 of Singh recites in part “The invention extracts data from an image via a process of progressive refinement and reduced character set OCR (as illustrated in FIG. 33) in order to overcome the imperfections of OCR or low quality documents.”).
	Regarding claim 3, 
Goodman/Singh combination teaches the method of claim 2 wherein identifying the element of the electronic form based on the known patterns comprises predicting a likelihood of an identity of the element of the electronic form based on the known patterns.  (Singh in paragraph 144 recites in part: “System 530 is an image identification system. The image identification system 530 looks for point and line features. The preferred implementation performs image layout analysis using two image properties, the point of intersection of lines and edge points, of text paragraphs. Every unique representation of points is referred as a unique class in the system and represents a unique point pattern in the system database.” Singh, in paragraph 146, recites in part “The image identification system 530 selects the extracted text from the sets of extracted text for each confetti image according to rules stored in the trained image database 532. In preferred implementations of the image identification system 530, extracted text values that exceed specified OCR engine-specific thresholds are candidates for selection. The best text value that is produced from the image after applying the morphological operators is chosen based on OCR confidence, similarity and presence in a dictionary.” The phrase “OCR confidence, similarity and presence in a dictionary” is interpreted as equivalent to “predicting a likelihood of an identity” and the “trained image database” represents “known patterns”.)
Regarding claim 4,
Goodman/Singh combination teaches the method of claim 3, further comprising detecting an ambiguity in the identity of the identified element of the electronic form based on the predicted likelihood. (Singh, in paragraph 183, recites in part: “In the preferred embodiment of the CTI classification subsystem, the results of the ranking and the point pattern matching are used to determine the class matching values. If the system is not successful in finding a class match within a defined threshold, the document is marked as unclassified.” Here the phrase “the results of ranking and the point pattern matching” is interpreted as being equivalent to “the predicted likelihood” and marking something as unclassified is interpreted as declaring its identity to be ambiguous.)
Regarding claim 5,
Goodman/Singh combination teaches the method of Claim 4, wherein detecting the ambiguity comprises determining the identity of the element to be ambiguous when a first predicted likelihood based on a first known pattern and a second predicted likelihood based on a second known pattern are within a threshold margin (Singh in paragraph 183, recites in part “In the preferred embodiment of the CTI classification subsystem, the results of the ranking and the point pattern matching are used to determine the class matching values. If the system is not successful in finding a class match within a defined threshold, the document is marked as unclassified.”  The phrase “class matching values” is interpreted as being the predicted likelihood of the element belonging to that class, and marking something as unclassified is equivalent to saying its identity is ambiguous, and a defined threshold maps to “threshold margin”.  The “class matching values” represent multiple “predicted likelihoods” and thus covers both a first and second predicted likelihood).
Regarding claim 6,
Goodman/Singh combination teaches the method of claim 4, the method further comprising: determining a first normality score for a first known pattern; determining a second normality score for a second known pattern; (Singh, in paragraph 0183 recites in part: “In the preferred embodiment of the CTI classification Subsystem, the results of the ranking and the point pattern matching are used to determine the class matching values. If the system is not successful in finding a class match within a defined threshold, the document is marked as unclassified.”  Where “marked as unclassified” is interpreted as being equivalent to “an ambiguity in identification”, “class matching values” are interpreted as being equivalent to “normality scores” and “point pattern matching” corresponds to “scoring a known pattern”.) 
and resolving the ambiguity in favor of a greater of the first normality score and the second normality score. (Singh continues in paragraph 183 “…performs hierarchical classification with a binary classifier system using regularized least squares and multi-class classifier using K-near neighbor.” Where the “hierarchical classification with a binary classifier system” implies comparing at least two different scores for identify and choosing the one with the higher match value (using the hierarchical classification system.)
Regarding claim 9,
 Goodman discloses the method of claim 1, wherein training the autofill application comprises training the autofill application using a learning algorithm (Goodman, in column 1, lines 56-59 recites in part “More specifically, the invention provides for a system and/or methodology that can employ machine learning techniques to automatically fill (autofill) one or more fields across a diverse array of web forms.” Where machine learning is equivalent of a learning algorithm).
However, Goodman does not disclose and further comprising using the trained autofill application to identify an additional element of a different electronic form.
Singh, in the same field of autofill applications and extracting data from images, teaches and further comprising using the trained autofill application to identify an additional element of a different electronic form. (Singh, in paragraph 152, recites in part “Preferred implementations use machine learning supported by the image training system 534 that adapts to a growing set of documents images. Additional documents add additional image features that must be analyzed.”)
It would have been obvious to anyone of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Goodman with the teachings of Singh in order to be able to learn to identify new elements on new forms with the motivation of increasing accuracy (Singh, in paragraph 152, recites in part “The image training system 534 implements a continuous learning process in which images and text that are not properly identified are sent to training. The training process results in an expanded data set in the trained image database 532, thereby improving the accuracy of the system over time.").

Regarding claim 14, 
Claim 14 is directed to an identification method substantially identical to the identification method in claim 5.  Therefore the rejection to claim 5 applies equally here.
Regarding claim 15,
 Claim 15 is directed to an identification method substantially identical to the identification method in claim 6.  Therefore the rejection to claim 6 applies equally here.
Regarding claim 19,
Claim 19 is directed to an identification method substantially identical to the identification method in claim 6.  Therefore, the rejection to claim 6 applies equally here.
Claims 7, 8, 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman as applied in claims 1, 10, or 17, and further in view of Lee et al. (US 7596545 B1).
Regarding claim 7, 
Goodman discloses the system of claim 1 as shown above in the discussion of claim 1, they have not been shown to teach wherein the method further comprises: extracting at least one rule from one or more training examples stored in the training database; and testing the at least one extracted rule on one or more training forms, wherein testing the extracted at least one rule comprises determining whether the extracted at least one rule correctly identified a test field of the one or more training forms.
Lee, in the same field of autofill applications and extracting data from images, teaches wherein the method further comprises: extracting at least one rule from one or more training examples stored in the training database; (Lee, in column 3, lines 36 to 40 recites in part “Similarly, if a user enters a non-suggested value manually, processing subsystem 110 may process the value for storage in a database 120, and the value may be analyzed by predicting subsystem 130 for providing future suggestions.”  Where “providing future suggestions” implies later “extracting a rule from the database” for use.) 
and testing the at least one extracted rule on one or more training forms, wherein testing the extracted at least one rule comprises determining whether the extracted at least one rule correctly identified a test field of the one or more training forms. (Lee, in column 6, lines 10-30 recites in part “C4.5 inductive learning predictor may utilize one or more decision trees for predicting data. Decision trees may be formed from historical data in a database, which may be translated into if-then rules. A plurality of values may be calculated for a translated rule. For example, a value for rule applicability percentage may be calculated, as well as a value for error. Applicability percentage values may be calculated from a number of applicable instances. […] Error values may be calculated from the number of instances for which a rule may be applicable but provides an incorrect value. C4.5 inductive learning predictor decision trees may be pruned based on a percentage of instances where a rule is determined to be applicable. For example, a decision tree may be pruned based on a determination that there may be 10% of instances where a rule is applicable. A lower threshold of applicability may be established to eliminate rules whose applicability may be less than or equal to the threshold percentage.” This teaches retrieving rules and testing them on training forms and calculating error rates for rules and setting limits for pruning the rules.  It would have been obvious to anyone or ordinary skill at the art at the time of the claimed invention to eliminate rules based on error rates as well as applicability (particularly as Lee teaches calculating error rates in the same paragraph). ).
It would have been obvious to anyone of ordinary skill in the art at the time of the claimed invention to combine the teachings of Goodman with the teachings of Lee in order to create a trainable autofill system with the motivation of being able to automatically test new rules for the autofill system (the abstract of Lee recites in part “The present invention is a novel system and method for providing automated data entry of information.[…] Predicting of data entry fields may incorporate a plurality of predictors whereby one or more values from values provided by each of the plurality of predictors is provided to a user.)
Regarding claim 8, 
Goodman/Lee combination teaches the method of claim 7, further comprising:  incorporating the at least one rule in the autofill application when the at least one rule correctly identified the test element of the one or more training forms.  (Lee, in column 6, lines 24-31, recites in part “C4.5 inductive learning predictor decision trees may be pruned based on a percentage of instances where a rule is determined to be applicable. For example, a decision tree may be pruned based on a determination that there may be 10% of instances where a rule is applicable. A lower threshold of applicability may be established to eliminate rules whose applicability may be less than or equal to the threshold percentage.” This teaches retrieving rules and testing them on training forms and calculating error rates for rules and setting limits for pruning the rules.  It would have been obvious to anyone of ordinary skill in the art at the time of the claimed invention to eliminate rules based on error rates as well as applicability (particularly as Lee teaches calculating error rates in the same paragraph).  It further would have been obvious to anyone of ordinary skill in the art at the time of the claimed invention to set the error limit so as to allow the rule to be remain (and thus be incorporated)  if the rule passed (by identifying the correct element) on at least one training form).
Regarding claim 11,
 Claim 11 is directed towards a classification feature substantially identical to that recited in claim 7.  Therefore, the rejection to claim 7 applies equally here.
Regarding claim 12,
Claim 12 is directed towards a method that is feature substantially identical to that recited in claim 8.  Therefore, the rejection to claim 8 applies equally here.
In addition, claim 12 has the difference (of the extra word “each”) of requiring the at least one rule correctly identified the test field of each of the one or more training forms.  (As shown in claim 8, Goodman/Lee combination teaches setting a threshold for acceptance.  It would have been obvious for anyone of ordinary skill in the art at the time of the claimed invention to set the acceptance threshold to reject any error (failing to identify a test field on a form).)
Regarding claim 13,
Goodman teaches the system of Claim 10, as shown above in the discussion of claim 10, but it has not taught wherein the method further comprises: rejecting the at least one rule when the at least one rule incorrectly identified the test field of one of the one or more training forms.
Lee, in the same field of autofill, teaches wherein the method further comprises: rejecting the at least one rule when the at least one rule incorrectly identified the test field of one of the one or more training forms.  (Lee in column 6, lines 15-32 recites in part “For example, a value for rule applicability percentage may be calculated, as well as a value for error. Applicability percentage values may be calculated from a number of applicable instances. Such as a quantity of documents to which a rule may apply, and a total number of instances, such as the frequency of node appearance in a document collection.  [….] Error values may be calculated from the number of instances for which a rule may be applicable but provides an incorrect value.  C4.5 inductive learning predictor decision trees may be pruned based on a percentage of instances where a rule is determined to be applicable. For example, a decision tree may be pruned based on a determination that there may be 10% of instances where a rule is applicable.  A lower threshold of applicability may be established to eliminate rules whose applicability may be less than or equal to the threshold percentage. ” This teaches calculating error values for rules and how to prune rules based on inapplicably.  It would have been obvious to anyone of ordinary skill in the art at the time of the claimed invention to combine these two separate teachings of Lee to prune rules that have error values that are too high.  It also would have been obvious that the error threshold could be set to maximum sensitivity where it would reject a rule with an error on single form. )
It would have been obvious to anyone of ordinary skill in the art at the time of the claimed invention to combine the teachings of Goodman with the teachings of Lee in order to create a trainable autofill system with the motivation of being able to automatically test new rules for the autofill system (the abstract of Lee recites in part “The present invention is a novel system and method for providing automated data entry of information.[…] Predicting of data entry fields may incorporate a plurality of predictors whereby one or more values from values provided by each of the plurality of predictors is provided to a user.)
Regarding claim 20, 
Goodman has been shown to teach the computer-readable storage media of Claim 17, see the discussion claim 17 above, but Goodman has not disclosed wherein training the autofill application comprises: extracting a rule from one or more user corrections stored in the database; testing the extracted rule on one or more training forms, wherein testing the extracted rule comprises determining whether the extracted rule correctly identified a test element of the one or more training forms; and incorporating the extracted rule in the autofill application when the rule correctly identified the test element of each of the one or more training forms.
Lee, in the same field of autofill applications, teaches wherein the method further comprises: extracting at least one rule from one or more training examples stored in the training database; (Lee, in column 3, lines 36 to 40 recites in part “Similarly, if a user enters a non-suggested value manually, processing subsystem 110 may process the value for storage in a database 120, and the value may be analyzed by predicting subsystem 130 for providing future suggestions.”  Where “providing future suggestions” implies later “extracting a rule from the database” for use.)
and testing the at least one extracted rule on one or more training forms, wherein testing the extracted at least one rule comprises determining whether the extracted at least one rule correctly identified a test field of the one or more training forms. (Lee, in column 6, lines 10-24 recites in part “C4.5 inductive learning predictor may utilize one or more decision trees for predicting data. Decision trees may be formed from historical data in a database, which may be translated into if-then rules. A plurality of values may be calculated for a translated rule. For example, a value for rule applicability percentage may be calculated, as well as a value for error. Applicability percentage values may be calculated from a number of applicable instances. […] Error values may be calculated from the number of instances for which a rule may be applicable but provides an incorrect value.”)
and incorporating the extracted rule in the autofill application when the rule correctly identified the test element of each of the one or more training forms. (Lee, in column 6, lines 24-31, recites in part “C4.5 inductive learning predictor decision trees may be pruned based on a percentage of instances where a rule is determined to be applicable. For example, a decision tree may be pruned based on a determination that there may be 10% of instances where a rule is applicable. A lower threshold of applicability may be established to eliminate rules whose applicability may be less than or equal to the threshold percentage.” This teaches retrieving rules and testing them on training forms and calculating error rates for rules and setting limits for pruning the rules.  It would have been obvious to anyone or ordinary skill at the art at the time of the claimed invention to eliminate rules based on error rates as well as applicability (particularly as Lee teaches calculating error rates in the same paragraph). Further it would have been obvious to anyone of ordinary skill in the art at the time of the claimed invention, that the threshold percentage for the error rate could be set to 0 and thus prune rules that fail on any document but keep (and thus incorporate) those documents that pass on every document.)
It would have been obvious to anyone of ordinary skill in the art at the time of the claimed invention to combine the teachings of Goodman with the teachings of Lee in order to create a trainable autofill system with the motivation of being able to automatically test new rules for the autofill system and to incorporate rules those that are successful at identify an item on every form  (the abstract of Lee recites in part “The present invention is a novel system and method for providing automated data entry of information.[…] Predicting of data entry fields may incorporate a plurality of predictors whereby one or more values from values provided by each of the plurality of predictors is provided to a user.)

Conclusion
This prior art is made of record and not relied upon is considered pertinent to applicant's disclosure (Wu et al. (US-20150378975-A1) and Shanahan et al. (US 6,820,075 B2).  The patents by Wu and Shanahan are included to provide supplemental information on rule based autofill, and OCR identification respectively. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL EDWARD SHIPLEY whose telephone number is (408) 918-7530.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached at 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8092.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications /P.E.S./Examiner, Art Unit 2124                                                                                                                                                                                                        may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.E.S./Examiner, Art Unit 2124                                                                                                                                                                                                        




/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124